Title: To Thomas Jefferson from J. Phillipe Reibelt, 18 May 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 18 Mai 1805
                  
                  C’est sur votre billet de hier, que j’ose Vous prier, de vouloir bien garder la Notice de la Gallerie des Antiques, et le Catalogue des estampes du Museum,—et que j’ai en même tems l’honneur de Vous envoÿer çijoint tout ce, qui me reste des Grains du Quarantino avec les Observations necessaires. Daignez accepter mes bien profonds et bien sincers respects
                  
                     Reibelt 
                     
                  
                Enclosure
                                    
                     
                        Extrait d’un Journal helvetique allemand de 1802.
                     
                     Petit Mais d’Italie Quarantino—Zea Maÿs I. var. præcox humilis.
                     —
                     Publiè par ordre de la Societè oeconomique a Berne par son Commissaire ad hoc Mr. Morell, Chimiste, Botaniste, et Apothicaire a Berne.
                     —
                     Il faut le tenir eloignè du garand Maÿs, afin, que les semences ne puissent pas s’accoupler.
                     Il parvient ordinarement a la hauteur de 2½ a 4 pieds, et ne donne quelques fois pas plus que 2 epis, mais communement 3 a 4, qui ont rarement plus de 5 pouces de longueur, generalement 2½ a 3. (mesure francaise)
                     Les grains ne sont jamais rougâtres, toujours jeaune d’orès, sont tres près l’un de l’autre, et ne laissent jamais, tel, que fait le grand Maïs, une espace vide entre eux.
                     En 40 jours il est plantè et recoltè.
                     On le seme 3 fois sur le meme terrein: en Mars, Mai, Juillet—meme 4 fois, et çette dernière recolte reussit toujours, si la fin de l’etè est bien chaud, et l’automne favorable.
                     Il aime beaucoup une grande mais humide Chaleur.
                     De la il est, Lorsque le terrein est de Nature et d’exposition sec, bon si non necessaire, de le planter ou semer de bien pres, a Moins qu’on ne le puisse irriguer, ou arroser avec l’eau de fumier; et il vaut mieux dans ce cas—sous tous les rapports, de ne le planter ou laisser, qu’a 8 a 10 pouces de distance.
                     Il suffit de le mettre a 1 jusqu’a 1½ pouces de profondeur dans la terre.
                     Il n’exhauste point le terrein, comme le grand Maïs le fait
                     Il n’est pas necessaire de couper la Semence Masculine.
                     On peut recueillir de çette Semence çi le Lycopodium.
                     On bat les epis comme le bled—en n’y employant cependant pas la meme force—Mais le Moÿen le plus simple est de les mettre dans des Sacs, et de marcher dessus—les grains en sortent avec la plus grande facititè.
                     Le premier Essai fait en 1800 en Suisse—tout près de la Ville de Berne—sur un Champ ouvert ⅜ lb de grains, sur 800 pieds [GRAPHIC IN MANUSCRIPT]—a Chaque pied 1 grain seulement—plantè a 1½ pouces de profondeur, dans un etè contraire a toutes les productions de sa saison—a donnè une recolte de 16 lb des Grains. (La Livre de Berne est bien plus forte, que celle de Paris)
                     Le second Essai—sur un Champ ouvert aussi—sans avoir fumè l’emplacement—semè a la main, hersè, et deux fois eclaircir, a donnè un resultat de 86 lb des grains.
                     Le troisieme Essai—a un etè frais et plusieur—sur un champ toujours ouvert—de 40,000 pieds [GRAPHIC IN MANUSCRIPT]—a malgre les ravages des Curieux, des enfans, des Oiseaux, et d’une Grêle—fournis une recolte de 8266 lb des grains.
                     La farine meleè avec çelle du froment ou de seigle, donne un pain Savoreux—un excellent Gruau &c. (Les Suisses mangent le meilleur pain du Monde)
                     L’Italien en fait particulierement—ses Macaroni, sa Polenta—des Soupe, et de la boulie—tous des Mets dignes d’etre rangès parmis les plus delicieuses Compositions de notre farine de froment la plus fine.
                     Il est excellent pour l’engraissement des Cochons, et de la Volaille.
                     Mais Ce, qui parait l’emploi le plus profitable, c’est, d’en faire de l’Alcohol.
                     Sa dernière recolte, si elle ne reussit pas, est toutes fois le meilleur fourage connu.
                  
                  
               